DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                                 T.S., a child,
                                  Appellant,

                                       v.

                           STATE OF FLORIDA,
                                Appellee.

                                No. 4D19-471

                             [October 17, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; James L. Martz, Judge; L.T. Case No. 18CJ003223AMB.

   T.S., a child, Atlantas, pro se.

   No appearance for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., DAMOORGIAN and KUNTZ, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.